 

Exhibit 10.2

 

AMENDMENT TO THE

AMENDED & RESTATED EMPLOYMENT AGREEMENT

OF MARY AGNES WILDEROTTER

 

This agreement of amendment (“Amendment”) to the March 8, 2013 Amended and
Restated Employment Agreement of Mary Agnes Wilderotter (“Agreement”) is dated
as of February 25, 2015 (the “Amendment Date”) by and between Frontier
Communications Corporation (the “Company”) and Mary Agnes Wilderotter
(“Executive”).

 

WHEREAS, Executive and the Company entered into an employment agreement (the
“Original Agreement”) as of November 1, 2004, which Original Agreement was
amended and restated effective on three occasions – December 29, 2008, March 31,
2010 and March 8, 2013;

 

WHEREAS, Executive and the Company desire to further amend the Agreement to make
certain additional changes as provided for herein, to be effective as of the
Amendment Date (unless otherwise indicated herein);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

I.

 

Sections 1 through 6 of the Agreement are amended to read as follows:

 

“1. Term of Employment. Subject to the provisions of Section 8 of this
Agreement, Executive shall continue to be employed by the Company, and any of
its subsidiaries that the Board of Directors of the Company (the “Board”) shall
designate for the period ending on March 31, 2016, on the terms and subject to
the conditions set forth in this Agreement (with this period of employment being
referenced herein as the “Employment Term”), including the special Employment
Term rules that apply following certain changes in control.

 

“2. Position.

 

“a.    During the Employment Term and through March 31, 2015, Executive shall
serve as Chief Executive Officer of the Company and shall report directly to the
Board. In such position, Executive shall have such duties and authority
commensurate with the position of chief executive officer of a company of
similar size and nature, and Executive shall be re-nominated to the Board and,
if elected, shall serve as its Chairman. During the Employment Term and
beginning April 1, 2015, Executive shall serve as Executive Chairman of the
Board.  In such role, Executive shall (i) continue to be an employee of the
Company, (ii) report directly to the Board, and (iii) have such duties and
responsibilities as are customarily performed in the Executive Chairman
position, subject to the reasonable guidance and direction of the Board.
Executive’s change to this role shall not be “Good Reason” for purposes of
Section 8(c)(ii)(B). If Executive is not re-nominated and elected to serve as a
member of the Board and if, as a result, she is unable to perform all or
substantially all of her duties as Executive Chairman, she will be deemed to
have been terminated by the Company (with or without Cause, depending on the
specific circumstances) for the purposes hereof, including Section 8.    

 

“b.    During the Employment Term and through March 31, 2015, Executive will
devote Executive’s full business time and best efforts (excluding any periods of
vacation or sick leave) to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly, without the prior written consent of the
Board; provided that nothing herein shall preclude Executive (i) subject to the
prior approval of the Board, from accepting appointment to or continuing to
serve on any board of directors or trustees of any business corporation or any
charitable organization, or (ii) from making personal or family investments;
provided, however, in each case under



1

 

--------------------------------------------------------------------------------

 

 

this Section 2(b)(i) or (ii) that such activities, in the aggregate, do not
conflict or interfere with the performance of Executive’s duties hereunder or
conflict with Section 10 of this Agreement. During the Employment Term and
beginning April 1, 2015, the Executive Chairman role shall be Executive’s
primary engagement relative to all other business and professional activities
considered together.

 

“3. Base Salary. During the Employment Term and through March 31, 2015, the
Company shall pay Executive a base salary at the annual rate of $1,025,000.
During the Employment Term and beginning April 1, 2015, the Company shall pay
Executive a base salary at the annual rate of $1,000,000. Executive’s base
salary shall be payable by payroll check or direct deposit in substantially
equal periodic payments in accordance with the Company’s practices for other
executive employees, as such practices may be determined from time to time.
Executive shall be entitled to such increases in Executive’s base salary, if
any, as may be determined from time to time in the sole discretion of the Board.
Executive’s annual base salary, as in effect from time to time, is hereinafter
referred to as the “Base Salary”.

 

“4. Annual Bonus. During the Employment Term, Executive shall be eligible to
earn an annual cash bonus award (an “Annual Bonus”), payable by payroll check or
direct deposit, with a target bonus amount equal to at least 150% of the Base
Salary for years ending before 2015 and at least 200% of the Base Salary for
2015 and 2016 (subject to proration for months completed in 2016). Adjustments
to the Target Bonus to arrive at the Annual Bonus shall reflect the Code Section
162(m) structure of the Frontier Bonus Plan or any successor plan, as each may
be amended from time to time (the “Bonus Plan”), and the additional performance
framework applied to Executive by the Compensation Committee of the Board (the
“Compensation Committee”). Effective with respect to the Annual Bonus for 2015,
the performance framework shall be based 60% on the weighted 3Ps, and 40% on
standards for performance of Executive Chairman responsibilities established by
the Compensation Committee, in consultation with Executive, by the time in the
first quarter of 2015 when standards of performance are established for other
senior executive officers of the Company. The Annual Bonus for a calendar year
shall be paid no later than permitted under the Bonus Plan and no later than the
date that other senior executive officers of the Company are paid their annual
bonuses for such calendar year.

 

“5. Long-Term Incentive. Executive shall be eligible to participate in the
Company’s long-term incentive programs, as each may be amended from time to
time, with the grant of equity compensation awards thereunder being subject to
the discretion of the Compensation Committee; provided, however, that Executive
shall be entitled to participate in any program the Company maintains to allow
employees to use vested shares for the payment of applicable taxes at the time
of such vesting. As of the Effective Date and for grants made prior to February
2015, the Company has provided equity compensation awards to its senior
executives in the form of (a) Restricted Shares, which were granted based on
performance and which are scheduled to vest in Executive’s case in annual
increments over three years following their grant, and (b) performance shares
under the Company’s long-term incentive plan (“LTIP Performance Shares”), which
vest based on the attainment of performance goals over a multi-year period and
the completion of a service requirement.  Notwithstanding such previous
practice, the equity grant to be made in February 2015 shall have a target value
of $6 million (with the percentage of target actually awarded determined based
on 2014 performance),  and this equity grant shall consist entirely of
restricted stock units (“RSUs”).  These RSUs shall vest in equal annual
increments over a period of three years, provided the Executive terminates
employment on the last day of the Employment Term and complies with Section 9’s
non-competition, non-solicitation, and non-disparagement agreements for this
full three-year period (and not just for the duration of the Restriction Period
that is otherwise applicable under Section 9).  Notwithstanding the preceding
sentence, the provisions applicable to the LTIP Performance Shares and
Restricted Shares under Sections 8.b.(ii)(D), 8.c.(iii)(E) and 8.d.(i) shall
apply to such RSUs as if such RSUs were expressly covered thereby. In the event
the Executive terminates employment on the last day of the Employment Term, then
(i) the vesting of the Executive’s outstanding Restricted Shares shall be
determined as if Executive’s service with the Company continued for 12 months
beyond the end of the Employment Term; and (ii) the service-based vesting
condition applicable to Executive’s outstanding LTIP Performance Shares shall be
treated as having been satisfied, provided the Executive complies with Section
9’s non-competition, non-solicitation, and non-disparagement agreements for the
full period of the applicable service-based vesting condition, and they shall be
paid at the conclusion of the performance period subject to (and based on) the
attainment of applicable performance goals.    





2

 

--------------------------------------------------------------------------------

 

 

 

“6. Employee Benefits; Business Expenses.  

 

“a.    Employee Benefits. During the Employment Term, Executive (and her
eligible dependents) shall be entitled to participate in the Company’s pension,
profit sharing, medical, dental, life insurance and other employee benefit plans
(other than severance plans) (the “Company Plans”), as in effect from time to
time (collectively the “Employee Benefits”) on the same basis as those benefits
are generally made available to other senior executives of the Company, at a
level of participation commensurate with her position. In the event the
Executive terminates employment on the last day of the Employment Term, then
Executive (and any COBRA qualified beneficiary of the Executive) shall be
entitled to a period of COBRA continuation coverage in connection with such
employment termination that extends for 36 months (rather than 18 months).

 

“b.    Business Expenses and Perquisites.

 

“(i) Expenses. During the Employment Term, reasonable business expenses incurred
by Executive in the performance of Executive’s duties hereunder shall be
reimbursed by the Company in accordance with the Company’s policies.

 

“(ii) Perquisites. During the Employment Term, Executive shall be entitled to
receive such perquisites as are generally made available to other senior
executives of the Company at a level that is commensurate with her
position.  Upon assuming the Executive Chairman position and while serving in
such position, Executive shall continue (A) to receive support from her
incumbent executive assistant (or a substitute who is reasonably acceptable to
Executive), (B) to be able to work out of the Company’s offices, and (C) to have
a Company email account. In the event the Executive terminates employment on the
last day of the Employment Term, then these support, office, and email
arrangements shall continue for three years thereafter, and the Company shall
make arrangements to have the coverage tail on Executive’s officers’ and
directors’ insurance continue for six years thereafter, if it does not so
continue in the normal course.”  

 

II.

 

The initial paragraph of Section 8 of the Agreement is amended to read as
follows:

 

“8. Termination. Executive’s employment hereunder may be terminated by either
party at any time and for any reason; provided that Executive will be required
to give the Company at least 60 days advance written notice of any resignation
of Executive’s employment (30 days if such resignation is for “Good Reason” (as
hereinafter defined)), and Company will be required to give Executive at least
60 days advance written notice of any termination of Executive’s employment that
is not for Cause (as defined below). Notwithstanding any other provision of this
Agreement other than Sections 5 and 6 and Section 13(1) through (p), the
provisions of this Section 8 shall exclusively govern Executive’s rights upon
termination of employment with the Company.” 

 

III.

 

Section 8(f)(ii) of the Agreement is amended by striking “Exhibit A” where it
appears therein, and replacing it with “Exhibit A-2015”.

 

IV.

 

This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 





3

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the Amendment Date.

 

FRONTIER COMMUNICATIONS CORPORATION:

 

 

/s/ Pamela D. Reeve

__________________________________________

Name:  Pamela D. Reeve
                                                                      

Title:    Chair, Compensation Committee of the Board of Directors 

 

 

 

 

EXECUTIVE:

 

/s/ Mary Agnes Wilderotter

____________________________________________

Mary Agnes Wilderotter

 

 



4

 

--------------------------------------------------------------------------------